Citation Nr: 0107827	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  92-54 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability, as an accrued benefit.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1970 to December 1971.

In December 1980, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, determined the 
veteran was incompetent due to the severity of his service-
connected psychiatric disorder-chronic undifferentiated type 
schizophrenia-which had been rated as 100 percent disabling 
since February 5, 1973.  And because of this, in January 
1981, the veteran's mother, [redacted], was appointed 
as his custodian for purposes of receiving and managing his 
VA compensation and pension benefits.  However, the RO 
subsequently determined in August 1984 that the veteran had 
regained his competency as of May 10, 1984, and in June 1986 
the RO determined that the rating for his schizophrenia 
should be reduced to 70 percent, effective September 1, 1986.  
After reducing the rating to that level on that date, 
the veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board), and the Board affirmed the 
reduction in March 1988.

Later in March 1988, the veteran filed a claim for a higher 
rating for his schizophrenia.  He also filed a claim for a 
total disability rating based on individual unemployability 
(TDIU) due to the severity of his service-connected 
disabilities.  The RO denied his claims in July 1988 and, 
later that month, apprised him of the decision and of his 
procedural and appellate rights.  He submitted a notice of 
disagreement (NOD) in October 1988 contesting 
the RO's decision concerning both of the claims.  And the RO 
issued him a statement of the case (SOC) in December 1988.  
He later had a hearing at the RO concerning these claims in 
May 1989, although he did not testify personally, and the RO 
received a transcript of the hearing in June 1989 and 
accepted it as his substantive appeal.  But he died in July 
1990, prior to resolution of his appeal, due to conditions 
that were not service connected.

Later in July 1990, the veteran's widow, [redacted]
[redacted], filed a claim for dependency and indemnity 
compensation (DIC)-including for accrued benefits based on 
the claims the veteran had pending when he died.  The RO 
awarded her a death pension in October 1990 but subsequently 
denied her claim for service connection for the cause of 
death in April 1991.  She did not appeal.  Therefore, the 
only issues certified to the Board for appellate 
consideration were entitlement to accrued benefits based on 
the claims for a higher rating for the schizophrenia and a 
TDIU that the veteran had pending when he died.

The Board remanded the claims to the RO in March 1992 to 
determine the correct appellant (either the veteran's 
surviving spouse or his mother), to clarify exactly what 
benefits were being requested, to give the appellant an 
opportunity to obtain a representative to act on her behalf, 
and/or on the behalf of any other interested parties (such as 
the veteran's children), and to obtain any additional medical 
or other evidence that might be pertinent to the appeal.

In May 1992, the RO sent letters to the veteran's surviving 
spouse and mother notifying them that they should determine 
the nature of all current claims that they intended to 
pursue, and on whose behalf, and that they could obtain 
representation and submit additional evidence supporting 
their claims for DIC benefits.  In response to the RO's 
letter, the veteran's mother submitted a statement later in 
May 1992 designating the American Red Cross as her 
representative.  The veteran's surviving spouse, however, did 
not respond to the RO's letter within the time period 
specified, so the RO sent her another letter in December 1992 
again requesting this information.  And in January 1993 she 
made a general plea for VA assistance in order to support her 
family, citing the claims the veteran had filed prior to his 
death.  She also indicated that she had relocated to 
Hommonton, New Jersey.

The RO reviewed the medical and other evidence of record and 
determined in February 1993 that a rating higher than 70 
percent still was not warranted for the schizophrenia, as an 
accrued benefit, and that the service-connected disabilities 
also did not render the veteran unemployable to warrant a 
TDIU as an accrued benefit.  But later that year, in October 
1993, the U.S. District Court for the District of Puerto Rico 
approved the proposed settlement terms in the 
case of Fernando Giusti Bravo, et. al., v. U.S. Department of 
Veterans Affairs, Civ. No. 87-0590 (D.P.R.) (CCC) 
(hereinafter the Giusti Bravo case), requiring that VA 
readjudicate claims, as here, where the rating for a 
neuropsychiatric (NP) disorder was reduced by the RO in San 
Juan on or after January 8, 1982.  The terms of the Giusti 
Bravo settlement were binding on the Board, and Veterans 
Benefits Administration (VBA) Circular 21-94-2, as amended by 
Change 1, October 6, 1994, (hereinafter VBA Circular 21-94-2) 
provided instructions for implementing the district court's 
Stipulation and Order.

VBA Circular 21-94-2, paragraph 2, indicated that if a class 
member was deceased or died during implementation of the 
settlement order (including during any appeal of the special 
settlement review), the deceased member's rights under the 
settlement (i.e., to a special settlement review and 
retroactive benefits, if warranted by the review findings) 
could be enforced by a surviving spouse or other person(s) 
entitled to claim accrued or survivor's benefits, if there 
was no surviving spouse.  The VBA circular also noted that 
the provisions of 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, 
pertaining to accrued benefits, were applicable.  
Consequently, to comply with the terms of the Giusti Bravo 
settlement review, the Board returned the claims folder to 
the RO in June 1994.  And when returning the records, 
the Board instructed the RO to recertify the case to the 
Board within 90 days following notification of the Giusti 
Bravo settlement determination-if a NOD was not received-so 
the Board could proceed with the appeal.  Otherwise, if a NOD 
was received within the time period specified, the Board 
instructed the RO to process the appeal completely before 
recertifying the case to the Board.  The Board also sent a 
letter to the veteran's widow in June 1994 apprising her of 
all of the mandatory additional development and 
readjudication stemming from the Giusti Bravo settlement.  
And the Board also notified her that the other claim on 
appeal to the Board, for a TDIU as an accrued benefit, would 
be held in abeyance pending completion of the additional 
development and readjudication concerning the reduction in 
the rating for the schizophrenia.

The RO conducted the Giusti Bravo settlement review in August 
1994 and determined-as previously concluded-that a 70 
percent rating was warranted for the schizophrenia effective 
September 1, 1986.  The RO notified the veteran's widow of 
its decision in September 1994 and apprised her of her 
procedural and appellate rights, including that she needed to 
file a NOD to begin the process of appealing that particular 
decision.  In February 1995, the RO notified her that her 
appeal was being returned to the Board for further 
disposition.  But since she may have incorrectly assumed, 
based on the wording of the RO's February 1995 letter, that 
she no longer had to file a NOD with the August 1994 special 
Giusti Bravo settlement review, the Board again remanded the 
case to the RO in March 1996 to ensure that she had ample 
opportunity to file a NOD to appeal that decision.  The Board 
also instructed the RO to clarify the remaining issues on 
appeal.

To comply with the directives of the Board's most recent 
remand, the RO sent the veteran's widow a letter in May 1996 
giving her another opportunity to file a NOD appealing the 
RO's August 1994 Giusti Bravo determination.  But she did not 
submit a NOD prior to expiration of the appeal period, in 
spite of the extra time that she was given as a result of the 
Board's remand.  The necessity of "perfecting" an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a NOD 
and, after receiving a SOC, a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993); see also 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305, 20.306. (2000).  
Therefore, since the veteran's widow never submitted a NOD to 
even initiate an appeal of her purported entitlement to 
accrued benefits based on the Giusti Bravo claim for a rating 
higher than 70 percent for the service-connected 
schizophrenia, the Board does not have appellate jurisdiction 
to consider this issue.  See VAOPGCPREC 9-99 (Aug. 18, 1999); 
Marsh v. West, 11 Vet. App. 468 (1998).

Although the American Red Cross filed an informal hearing 
presentation in March 1997, the only issue discussed in that 
statement concerned the widow's alleged entitlement to a TDIU 
as an accrued benefit, not her purported entitlement to a 
rating higher than 70 percent for the schizophrenia, as an 
accrued benefit, following the Giusti Bravo settlement review 
and readjudication.  But aside from that, the veteran's 
surviving spouse did not designate the American Red Cross 
as her representative of record in accordance with 38 C.F.R. 
§ 20.602 (2000), so that service organization does not have 
the legal authority to speak on her behalf.  Furthermore, 
even though the veteran's mother, [redacted], 
designated the American Red Cross to represent her, any 
possible claims that she may have at the moment are not 
properly before the Board at this time since it was the 
veteran's widow, and not her, that filed the claim for DIC-
including for accrued benefits based on the claims that he 
had pending when he died.  See VAOPGCPREC 9-99, Roy, Marsh, 
supra.

The Board issued a decision in May 1997 dismissing, for lack 
of jurisdiction, the claim for a TDIU as an accrued benefit.  
The Board concluded that the veteran's surviving spouse also 
had not perfected a timely appeal concerning this claim.  
She appealed the Board's decision concerning the timeliness 
of her appeal to the U.S. Court of Appeals for Veterans 
Claims (Court)-formerly, the U.S. Court of Veterans Appeals.

In November 1998, during the pendency of the appeal to the 
Court, the VA General Counsel, as the representative of the 
Secretary, filed a motion requesting that the Court vacate 
the Board's decision and remand the case to give the 
surviving spouse an opportunity to submit additional evidence 
and/or argument on the question of the timeliness of her 
appeal for a TDIU, as an accrued benefit.  See Bernard v. 
Brown, 4 Vet. App. 384, 390-91 (1993); Sutton v. Brown, 
9 Vet. App.553, 564-70 (1996).  The VA General Counsel also 
noted the Board did not provide adequate reasons or bases for 
its determination that it did not have jurisdiction to 
adjudicate this claim, particularly in light of the Board's 
prior remands.  See 38 U.S.C.A. § 7104(d)(1); Allday v. 
Brown, 7 Vet. App. 517, 527 (1995).  The Court granted the 
unopposed motion in a May 1999 order and returned the case to 
the Board.  The Board, in turn, remanded the case to the RO 
in January 2000 for compliance with the directives specified.

The RO since has confirmed that the veteran's surviving 
spouse did, in fact, timely appeal the decision denying her 
claim for a TDIU as an accrued benefit.  And as evidence of 
this, the RO pointed out that it had accepted the transcript 
of the May 1989 hearing concerning this issue as the 
substantive appeal, even prior to the veteran's death in July 
1990-thereby eliminating the requirement that the surviving 
spouse also perfect an appeal, herself.  The RO also pointed 
out that there even was an explicit written annotation on the 
hearing transcript denoting this, as prima fascia evidence of 
the timeliness of the appeal.  Thus, the RO returned the case 
to the Board for further consideration on the merits.

The Board will issue a decision concerning the claim for a 
TDIU as an accrued benefit, whereas the Board will remand an 
additional claim for restoration of a higher amount of death 
pension following a recent reduction in May 2000.


FINDINGS OF FACT

1.  In July 1988, the RO denied the veteran's claim for a 
TDIU; later that month, the RO apprised him of the decision 
and of his procedural and appellate rights.

2.  The veteran submitted a notice of disagreement in October 
1988 contesting the RO's decision concerning his claim for a 
TDIU, and the RO mailed him a statement of the case in 
December 1988.

3.  The veteran had a hearing at the RO in May 1989 on the 
issue of his entitlement to a TDIU, and after receiving the 
transcript of the hearing testimony in June 1989, the RO 
accepted it as his substantive appeal and annotated this on 
the transcript.

4.  In July 1990, shortly after the veteran's death earlier 
that month, his widow filed a claim for dependency and 
indemnity compensation-including for accrued benefits based 
on the claim for a TDIU that he had pending when he died.

5.  For years preceding his death, the veteran's service-
connected schizophrenia had prevented him from securing and 
maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The Board has legal jurisdiction to adjudicate the claim 
for a TDIU, as an accrued benefit, because the veteran 
perfected an appeal to the Board concerning this issue prior 
to his death in July 1990.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306 
(2000).

2.  The criteria for a TDIU, as an accrued benefit, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, periodic monetary 
benefits (other than insurance and servicemen's indemnity) to 
which he was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years prior to death, may be paid to certain persons such 
as his surviving spouse.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  This law and regulation essentially places the 
widow appellant in the deceased veteran's shoes, entitling 
her to all "derivative" benefits arising from his 
entitlement at the time of his death, but ultimately subject, 
however, to the maximum two-year time limitation immediately 
preceding the date of his death for the actual payment of 
compensation on an accrued basis.  Incidentally, this time 
limitation used to be only one year preceding the date of a 
veteran's death, but since the change to two years occurred 
during the pendency of this appeal, the widow appellant is 
entitled to consideration of the "more favorable" two-year 
limitation.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79 (1997).

The widow appellant alleges that the veteran was permanently 
and totally unemployable for many years preceding his death-
and therefore entitled to a TDIU-because of the severity of 
his service-connected schizophrenia.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

In VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999), the General 
Counsel held that a claim for a TDIU for a particular 
service-connected disability, or disabilities, may not be 
considered when the veteran already has a 100-percent rating 
on a schedular basis.  See also 38 C.F.R. § 4.16(a) (a TDIU 
only may be assigned "where the schedular rating is less 
than total....").  Therefore, since the veteran had a 100 
percent schedular rating for his schizophrenia from February 
5, 1973, until the reduction to 70 percent on September 1, 
1986, the dispositive issue is whether the schizophrenia 
rendered him unemployable from September 1, 1986, until his 
death on July 16, 1990.  The Board finds that it did.

Since the veteran had a 70 percent rating for his 
schizophrenia from 1986 until his death in 1990, even without 
resorting to consideration of his other
service-connected disability (a residual shell fragment wound 
(SFW) scar on the back of his right shoulder, rated as 10 
percent disabling), he clearly satisfied the threshold, 
minimum percentage requirements for consideration of a TDIU 
under the provisions of 38 C.F.R. § 4.16(a).

One of the veteran's primary attending physicians submitted a 
statement in June 1986 indicating the veteran had severe 
schizophrenia-noting that he was very mentally unstable, 
disorganized, had no sense of judgment, had an inappropriate 
affect, had absolutely no insight, and suffered from constant 
auditory hallucinations.  The attending physician also 
indicated, however, that the veteran had a history of alcohol 
and drug abuse (heroine, etc.)-in fact, so severe that he 
had cirrhosis of his liver requiring treatment in a VA drug 
dependency clinic.  The attending physician went on to 
indicate the veteran also had an antisocial personality 
disorder, that he had squandered away his money, that he had 
been involved in multiple problems with the justice 
department, and with his friends and relatives, and that his 
behavior was unpredictable and bizarre.  Consequently, the 
attending physician said the veteran needed indefinite 
psychiatric treatment and that he was "unable to work" and 
handle his personal funds and finances.

Records show the veteran continued to experience these same 
problems, requiring ongoing counseling and detoxification, 
for the remainder of his life.  He had to be hospitalized on 
numerous occasions from 1986 to 1990 due to unmanageable 
symptoms and behavior, and he also received other treatment 
on various occasions during those years on an outpatient 
basis as well.  And although it is at least debatable whether 
his recurring symptoms and abnormal behavior primarily were 
attributable to his service-connected schizophrenia-or, 
instead, due to his chronic abuse of illicit drugs and 
alcohol, it still must be acknowledged that he continued to 
have severe social and industrial impairment resulting from 
his schizophrenia, alone, irrespective of the other, 
unrelated factors or conditions.  See Mittleider v.West, 11 
Vet. App. 181 (1998) (VA must be able to clinically 
distinguish the extent of the veteran's functional impairment 
caused by his
service-connected disability, as opposed to conditions 
unrelated to his service in the military).  Indeed, even the 
RO admitted as much by continuing to rate the schizophrenia 
as 70 percent disabling after the reduction to this level, 
which in turn indicated the veteran continued to be 
significantly disabled due to this condition, albeit slightly 
less so than previously.

The same attending physician who submitted the statement on 
the veteran's behalf in June 1986 also submitted additional 
statements, containing essentially the same clinical 
findings, in December 1986, March 1988, and June 1988.  The 
attending physician indicated that all of the veteran's 
conditions, both physical and mental, continued to worsen.  
The veteran's physical and mental health had regressed to the 
point that he had developed Acquired Immune Deficiency 
Syndrome (AIDS) secondary to his intravenous drug addiction 
(IVDA), and he had multiple residuals of the AIDS-including 
tuberculosis (TB) and organic brain syndrome (OBS).  But he 
also had developed hepatitis, exacerbating his liver 
cirrhosis, and peptic ulcer disease (PUD), anemia, and 
diarrhea with bloody stools.  And of equal or even greater 
significance, the attending physician indicated in the 
December 1986 statement that the veteran was "unable to 
follow instructions and [had] no industrial or social 
adaptabilities," that he did not understand the consequences 
of his actions, that his intellectual functioning and memory 
were severely impaired, that his speech frequently was 
irrelevant and incoherent, and that he had poor control over 
his inner impulses.  Moreover, the attending physician 
indicated there would be no improvement in the veteran's 
severe mental and physical impairment-reiterating that he 
needed indefinite psychiatric treatment, counseling, and 
supervision ("tutorship").

The veteran indicated in his March 1988 application for a 
TDIU that he had not held a job since his discharge from the 
military many years earlier, in 1971.  And he also alleged 
that, although he had a high school diploma and additional 
training as a draftsman, his memory was so bad due to the 
severity of his schizophrenia that he could not work in that 
capacity, even if a job were available.  The statements from 
his attending physician support that allegation, both insofar 
as the extent of the memory impairment as well as the 
severity of the various other psychiatric symptoms to 
preclude the veteran from securing and maintaining 
substantially gainful employment.

Even when hospitalized as recently from April to May 1989, 
just a little more than one year prior to his death in July 
1990, the veteran's doctors indicated that he continued to be 
severely disabled from his schizophrenia-in fact, so much so 
that he still could not work or study due to the extent of 
his psychiatric impairment.  And although his doctors also 
indicated that he continued to have very significant physical 
impairment as well, due to the conditions and added medical 
complications alluded to above, their professional clinical 
opinions of his unemployability were not predicated on the 
collective effect of his physical and mental impairment as a 
whole-but rather, were irrespective of the adverse effects 
of the physical conditions.  Thus, even though the veteran 
eventually died from the conditions that were not related to 
his service in the military (specifically, the AIDS, 
chronic liver disease, and hematemesis), there still is a 
legal basis for granting his surviving spouse's claim for a 
TDIU, as an accrued benefit.  See Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992); VAOPGCPREC 75-91, 57 Fed. Reg. 2317 
(1992).  Accordingly, her appeal concerning this claim 
is granted.


ORDER

The claim for a TDIU, as an accrued benefit, is granted-
subject to the laws and regulations governing the payment of 
VA dependency and indemnity compensation.


REMAND

Rather recently, in May 2000, the RO reduced the amount of 
the widow appellant's pension pay on the basis of her 
receiving a higher amount of social security income (SSI) 
than reported.  But she since has disagreed with the amount 
of SSI indicated by the RO, and she submitted written 
statements in June and July 2000 expressing her discontent 
with the reduction in her payments.  Therefore, since she has 
submitted a NOD contesting that decision, the RO must provide 
her a SOC, and she must be given an opportunity to perfect an 
appeal to the Board on this issue if it is not resolved at 
the RO level.  And in noting the necessity of this procedural 
development, the Board must remand, as opposed to refer, this 
issue to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must provide the widow 
appellant a SOC in response to her June 
and July 2000 statements disagreeing with 
the reduction in her pension payments due 
to higher SSI than reported.  And she 
must be given an opportunity to submit a 
substantive appeal on this particular 
issue for consideration by the Board.

2.  If, and only if, this matter is not 
resolved and she submits a timely 
substantive appeal should it be returned 
to the Board for further consideration.

The widow appellant has the right to submit additional 
evidence and argument concerning the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


